IN THE UNITED STATES DISTRICT COURT
FoR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

DOMINIQUE ESPARZA, #0799-18, §
Plaintiff, §
§

v. § CIVIL CASE NO. 3:18-CV-2114-S-BK
8
OFFICER JACKSON, et al., §
Defendants. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a
Recommendation in this case. No objections were filed. The Court reviewed the
proposed findings, conclusions and recommendation for plain error. Finding none, the
Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

The Court prospectively CERTIFIES that any appeal of this action would not be
taken in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. App. P. 24(a)(3). In support of
this certification, the Court adopts and incorporates by reference the Magistrate Judge’s
Findings, Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202
and n.21 (5th Cir. 1997), Based on the Findings and Recommendation, the Court finds
that any appeal of this action would present no legal point of arguable merit and would,
therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).' In the event

of an appeal, Plaintiff may challenge this certification by filing a separate motion to

 

' Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely
notice of appeal must be filed even if the court certifies an appeal as not taken in good
faith,

 

 
proceed in forma pauperis on appeal with the Clerk of the Court, U.S. Court of Appeals
for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fep. R. App. P. 24(a)(5).

SO ORDERED this “day of June, 2019.

 
 

UNITED STATES DISTRICT JUDGE

 

 

 
